Dissenting Opinion by
Me. Justice Bell:
The majority Opinion is based upon six important points — (1) the witnesses were unworthy of belief; (2) the evidence was insufficient to prove the charges made against Schlesinger; (3) the jury was not impartial and consequently Schlesinger was deprived of the fundamentals of a fair trial and therefore of due process; (4) Communism is a peaceful political theory or doctrine akin to democracy or any share-the-wealth plan; (5) it must be proved that Schlesinger personally advocated and actively engaged in activities to overthrow the Government of the United States by force and violence; and (6) evidence was admissible to prove that *620the aims and objectives of the Communistic Party are peaceful.
I disagree with the first three points; with respect to the last three my views and the majority’s are as far apart as the equator and the north pole. There is a great wide gulf between us which is unbridgeable and impassable. It may be thus simply delineated:
A majority of this Court, as well as other intelligent men and learned Judges appear to believe that Communism is merely a belief or idea or peaceful political theory of government and life; I am convinced that Communism is the mortal enemy of our Country, that it has organizations in the United States (and indeed in most of the world) which are completely directed, dominated and controlled by Russia and constantly plan and plot the overthrow and destruction of our Government and our free way of life by force and violence, and whenever necessary, by insurrection, revolution and war.
The fact-finders found and the fifteen member Committee on Offenses, which was composed of highly respected lawyers, and the sixteen Judges of the Court of Common Pleas of Allegheny County, believed the evidence that Schlesinger had attended over one hundred Communism Group meetings, that he paid dues to the Communist Party, that he collected dues for the Communist Party, that he was a functionary of the Communist Party, and a functioning member of the Legal Commission of the Communist Party. Prom the evidence the Committee correctly concluded that Schlesinger was and is “a member of the Communist Party, one of the major aims and purposes of which Party is the overthrow of the Government of the United States by force and violence.”
Schlesinger did not deny the evidence or the charges and he refused to take the witness stand and testify in his own defense! He never once denied the testimony *621which was presented against him and never once denied that he was a Communist or testified that he was not a Communist. What happens to his oath that he will support the Constitution of the United States and of this Commonwealth and act with all due fidelity to the Court? The Committee drew no inference from his refusal to testify — to me the inference of his membership in and guilt of the charges of Communism is inescapable. Cf. Barach’s Case, 279 Pa. 89, 123 A. 727. If proceedings had been brought to disbar him because he had burnt down a hospital and thereby killed most of its patients and he had refused to answer whether he had done so and based his refusal on his constitutional rights, would this Court say that he should be allowed to become or remain a member of the Bar? What is the difference in moral character, integrity, fitness and fidelity to the Court between being a member of an organization, one of whose major goals is to overthrow our Government by force and violence with the ensuing destruction of our nation and the death of many millions of our people and the enslavement of the remaining Americans, and being an individual who refuses to answer the Disbarment Committee’s question of whether he had committed arson and murder?
The testimony and evidence against Schlesinger covered more than 800 pages and a long and carefully considered period elapsed before he was finally disbarred by the Court of Common Pleas. In my judgment all of the findings of fact, inferences and conclusions of the Committee were supported by ample evidence; they were unanimously approved by the sixteen Judges of the Court of Common Pleas of Allegheny County, and I would therefore affirm all of them.
It is very difficult to summarize 800 pages of testimony which was believed by the fact-finders, into two or three pages, but the following summary will, we believe, suffice.
*622Pursuant to Rule 52 of the Court of Common Pleas of Allegheny County, which is patterned after a similar rule of the Supreme Court of Pennsylvania’s Rule 17 (j), the Committee on Offenses served on Schlesinger a complaint charging him with professional misconduct in that, inter alia, he violated his oath of office as an attorney by being a member of the Communist Party. The Committee appointed a subcommittee which held hearings and took testimony. Four witnesses testified in support of the complaint; the Committee relied only on the testimony given by Matthew Cvetic and George E. Dietze. Cvetic served with the FBI from the Spring of 1941 to February, 1950. During these nine years he met with Communists, dealt with them and learned the workings of their organization. After becoming a member of the Communist Party (upon orders of the FBI) he served on numerous committees of the Party, and engaged in almost every type of activity to which the Party had committed itself in the Pittsburgh area. During the period he was with the Communist Party he attended about 4000 meetings with his Communist comrades. On the subject of the objectives, the plans and the workings of the Communist Party in the United States, he was undoubtedly an exceptionally qualified and expert Avitness.
CA-etic first met Schlesinger in the latter’s office in 1936, Avhen Schlesinger Avas making arrangements to set up a branch of the Civil Rights Congress (a Communist Front organization). Cvetic testified to what happened at that meeting: “Well, Hymen Schlesinger says, we have, the Party wants us to set up this Civil Rights Congress, Ave have to set up a legal defense organization here to defend our Party members * who are (987) arrested by the FBI, who get in trouble Avith the law, and that Ave have to build a Civil Rights Congress *623around various issues and then get as many non-Party people as we can to be sponsors of the Civil Eights Congress.”
Subsequent to that first meeting, Cvetic met Schlesinger “periodically” at Schlesinger’s office and at Communist meetings. “Q. Are these meetings that you have mentioned now meetings at which Mr. Schlesinger was present? A. Yes, sir. I am referring — you asked me about meetings at which he was present and I am referring to meetings which were closed to others than members of the Communist Party.”
In response to a question put by the Committee’s counsel, as to how many meetings of the Communist Party he attended with Schlesinger, Cvetic replied: “Certainly more than a hundred.”
Cvetic also testified to collecting Communist Party dues from Schlesinger.
Perhaps the most revealing episode in the years of continuous contact which Cvetic had with Schlesinger occurred in 1948 or 1949, when both of them were attending a Communist Front organization conference in New York. On the day in question, Cvetic, Schlesinger and two others went to lunch together. Cvetic testified: “In the course of that luncheon we were talking about the Party in Pittsburgh and Schlesinger says, ‘Comrades, while we have a large Communist Party in New York, I don’t see how we can wage a successful revolution in the United States unless we build the Communist Party in Pittsburgh where we have the basic industries.’ ”
In another telling conversation with Schlesinger, Cvetic testified: “I met with Hymen Schlesinger in the office of M. Y. or Yee Steinberg, as we called him, again meetings which were called by Steve Nelson, Communist Party Organizer, called for the specific purpose, at which we were directed and instructed by Hymen Schlesinger that if we were subpoenaed by the Congres*624sional Committees or arrested by the FBI we were to refuse to answer any questions on our Communist activities on tbe grounds of the First and Fifth Amendments.”
Cvetic recalled another specific case where Schlesinger instructed a Frank Borich, member of a Communist Croation Group: “. . . at this specific meeting Hymen Schlesinger was telling us about these instructions, the only thing we have to do is give our name and address, and Frank Borich- said, ‘Well, Comrade Schlesinger, I don’t have to worry, the FBI or Congressional Committees don’t have anything on me, they don’t know I’m in the Party,’ and Comrade Schlesinger said, ‘Comrade Borich, these are Party instructions. You will give them no answers whatsoever.3 33
The testimony of George Dietze was not as extensive as that of Cvetic’s but it was likewise strong and convincing. Dietze was employed by the FBI for ten years. At the request of the FBI, he became a member of the Communist Party for six years, specializing in the activities of the Communist Party Tom Paine Club which, according to his testimony, consisted of the more “intelligent people” like “lawyers, professors, teachers, musicians.” Dietze testified that Schlesinger attended meetings of the Tom Paine Club about fifteen times and that he participated in the meetings.
Before discussing the most important points relied upon by the majority, I shall dispose of several relatively minor ones.
We note, parenthetically, that the majority make much of the fact that during a part of the proceedings Schlesinger was not represented by counsel. Schlesinger is an experienced attorney; he had not one but six experienced lawyers representing him during the most important part of the proceedings, and there is no evidence that he could not secure a lawyer to represent *625him prior thereto if he had so desired. We consider this subject merely a diversionary irrelevancy.
The majority take the position that Schlesinger was prejudicially harmed by the failure of the trial examiners and the lower Court to permit him to widely examine the witnesses. The majority Opinion says that Schlesinger should have been permitted to cross-examine Cvetic on the subject of whether he was an alcoholic. But this argument completely overlooks the all-important fact that Cvetic was on the witness stand for four days and the fact-finders thus had ample opportunity to judge his credibility and the weight to be given his testimony. They found Cvetic’s testimony credible and trustworthy.. In addition, there is no evidence in the record that Cvetic’s testimony was affected, tainted, or remotely influenced by any suggestion of alcoholism. Moreover, the fact that one might be addicted to drink or alcoholism does not in itself indicate that he may not be as truthful, accurate, and reliable as one not so addicted. In any event, the cross-examination which Schlesinger desired dealt with collateral matters and it is hornbook law that the latitude of cross-examination is a matter of discretion for the fact-finders or lower Court, and it is clear that there was no palpable abuse of discretion in sustaining objections to certain questions propounded by Schlesinger. The same argument was made and flatly rejected in Communist Party of the United States v. Subversive Activities Control Board, a decision by the Supreme Court of the United States handed down on June 5, 1961.
The majority take the position that this blue ribbon jury of experienced outstanding attorneys was so partial, prejudiced and biased that Schlesinger could not have obtained a fair trial. The majority also take the position that Schlesinger was deprived of a fair trial and consequently of due process because the Committee on Offenses presented the case against him and acted as *626both Judge and jury, subject, of course, to an appeal to the Court of Common Pleas. There is no merit in this contention. The Committee on Offenses acted in accordance with Rule 52 of the Court of Common Pleas of Allegheny County and in accordance with Rule 17 of the Supreme Court of Pennsylvania.
For several years Bench and Bar and public alike have been urging the Courts to obtain blue ribbon juries. This jury, composed of experienced lawyers, was a blue ribbon jury of Schlesinger’s peers. If any bias existed it would favor, instead of being opposed to, Schlesinger.* One of the first things that a lawyer learns is that one side of the story may sound plausible or convincing, but if so, it is only until the other side is told. Every Judge knows this by heart, and actually sees or hears and realizes and appreciates it every day he sits in Court. In my judgment, there is no merit in this contention of appellant. Especially in large cities where Court congestion and the colossal backlog of Court cases is worrying everyone, a similar practice is indulged in by custom and indeed by necessity in divorce cases and in other cases where a Courif does not personally see the witnesses or actually try the case, but the matter is referred to a master or referee or auditor, etc. Furthermore, and even more important, The Pennsylvania Labor Relations Board, and the Pennsylvania Liquor Control Board act exactly the way that the *627Committee on Offenses did in the instant case. They frequently investigate a possible violator and then bring a prosecution against him and then act as prosecutor, Judge and jury. Such a proceeding or procedure has been impliedly approved by this Court about 100 times. Furthermore, Blenko v. Schmeltz, 362 Pa. 365, 67 A. 2d 99, which is relied upon by the majority, is not only so different on its facts as to be clearly distinguishable, but even that case recognized that in certain situations it would be proper and necessary for a Committee or Board to act as prosecutor and trial tribunal at the same time (page 374).
That brings me to the last three important points relied upon by the majority — the crux of this case. I shall consider them together since they are inter-related. I shall first state that one of the bedrocks of our system of Government is the imperative necessity of a lower Court to follow the mandate or pertinent decision of a higher Court. I will therefore always be bound by and follow any pertinent decision or mandate of the Supreme Court of the United States within its jurisdiction, even though I may disagree one trillion percent with the decision of that Court or the majority thereof. We must therefore analyze the pertinent decisions of that Court — not the earlier decisions quoted by the majority, but those which were handed down by the Court in the last few months — since if they are applicable they of course rule the instant case. The majority herein have failed to realize that these recent decisions of the Supreme Court of the United States have, in some important respects, changed the law and several prior decisions of that Court relative to Communism which are cited and relied upon by the majority opinion.
The majority opinion has overlooked the very important fact that a disbarment proceeding is not a criminal proceeding, and Schlesinger is not accused of a crime. In Barach’s Case, 279 Pa. 89, 123 A. 727, a peti*628tion was presented asking that Barach be disbarred because of the false statements which were made in a statement of claim in trespass prepared by him in his client’s suit against a railroad company. Barach was also indicted on the same facts for conspiracy with his client to defraud. Barach was acquitted of the criminal charge, but under the same evidence was disbarred from membership in the Bar. The Court pertinently said (page 95) : “The proceeding referred to was criminal, in the name of the government, and that for disbarment was of a civil nature. Rules of procedure vary in the two classes of cases, and evidence necessary to convict, and that to justify an order of suspension, are measured by different standards. In the former, the defendant was entitled to a jury trial, in the latter, it is not a matter of right: Balogh v. Jackson, 272 Pa. 482; Smith’s App., 179 Pa. 14. The defendant charged with crime cannot be. compelled to testify, but the contrary is true in a case such as this: Vaughan’s Case (Cal.), 209 Pac. 353, 24 A.L.R. 858, and note. The actions and parties are essentially distinct, and as an acquittal on an indictment will not prevent the maintenance of .a civil suit, based on the same facts, the judgment here rendered in the first, does not prevent the carrying on of the second: Morch v. Raubitschek, 159 Pa. 559. The purpose, of the criminal prosecution was punishment, and. that in the state court protection (Gottesfeld’s Case, 245 Pa. 314), where the power of the court to remove an attorney is exercisable though the facts fail to show the commission of a crime (Dickens’s Case,.67 Pa. 169), or leave a doubt of any criminal intent: Gates’s Case, 17 W.N.C. 142.”
In Montgomery County Bar Association v. Rinalducci, 329 Pa. 296, 197 A. 924, defendant was disbarred. He alleged a denial of due process, which was rejected. This Court approved the disbarment and the disbarment proceedings which were held under Supreme Court Rule *62917 and under the inherent power of the lower Court over the matter of discipline and disbarment. The Court said (page 299) : “. . . Where and how notice is to be given, and its form, are left to the sound judgment of the court before whom the attorney practices, as is also the form or manner of hearing. No case attempts to regulate this procedure and each court is, provided some notice and an opportunity to be heard are afforded, a law unto itself in so far as admission, discipline and disbarment of lawyers are concerned. Our Constitution and the Federal Constitution do not guarantee to an attorney the right of trial by jury in disbarment or disciplinary cases: Ex Parte Wall, supra; Smith’s Appeal, 179 Pa. 14, 22; Balogh v. Jackson, 272 Pa. 482; Barach’s Case, 279 Pa. 89, 95; Dixon v. Minogue, 280 Pa. 128. The power to discipline its officers inheres in the court itself: Austin’s Case, 5 Rawle 191; In re Davies, 93 Pa. 116; Wolfe’s Disbarment, 288 Pa. 331, 334; In re Disbarment Proceedings, 321 Pa. 81; Kraus’s Case, 322 Pa. 362, 366; Ex Parte Wall, supra. As stated in Childs et al. v. Smeltzer, 315 Pa. 9, 15: ‘A duly admitted attorney is an officer of the court and answerable to it for dereliction of duty.’ ” See also, Chernoffs Case, 344 Pa. 527, 26 A. 2d 335.
Nevertheless, even in a criminal proceeding where the law and the proofs are far more stringent against the Government and far more favorable to the accused, every contention made by appellant and every position taken by the majority of this Court have been answered and refuted in detail in the 112 page opinion by Mr. Justice Frankfurter speaking for the Supreme Court in Communist Party of the United States v. Subversive Activities Control Board, 367 U.S. 1 (1961).
That case involved the Constitutionality of the Subversive Activities Control Act of 1950, as amended partly by the Communist Control Act of 1954. The principal questions involved the requirement of registration *630by the Communist Party of the United States and the requirement that officers of that Party sign a registration statement, with the result that they thus incriminated themselves. The Constitutionality of the Act was sustained. The Court pertinently said: “This is a proceeding pursuant to §14(a) of the Subversive Activities Control Act of 1950 to review an order of the Subversive Activities Control Board requiring the Communist Party of the United States to register as a Communist-action organization under §7 of the Act.
“Section 2 of the Act recites legislative findings based upon evidence [exhaustively] adduced before various congressional committees. The first of these is: ‘There exists a world Communist movement which, in its origins, its development, and its present practice, is a world-wide revolutionary movement whose purpose it is, by treachery, deceit, infiltration into other groups (governmental and otherwise), espionage, sabotage, terrorism, and any other means deemed necessary, to establish a Communist totalitarian dictatorship in the countries throughout the world through the medium of a world-wide Communist organization.’
“. . . Subsection (6) sets forth that ‘The Communist action organizations so established and utilized in various countries, acting under such control, direction, and discipline, endeavor to carry out the objectives of the world Communist movement by bringing about the overthrow of existing, governments by any available means, including force if necessary, and setting up Communist totalitarian dictatorships which will be subservient to the most powerful existing Communist totalitarian dictatorship. Although such organisations usually designate themselves as political parties, they are in fact constituent elements of the world-wide Communist movement and promote the objectives of such movement by conspiratorial and coercive tactics, instead of through *631the democratic processes of a free elective system or through the freedom-preserving means employed by a political party which operates as an agency by which people govern themselves.’
“. . . Finally, in §2(15), Congress concludes that . . . The Communist organization in the United States, pursuing its stated objectives, the recent successes of Communist methods in other countries, and the nature and control of the world Communist movement itself, present a clear and present danger to the security of the United States and to the existence of free American institutions, and make it necessary that Congress, in order to provide for the common defense, to preserve the sovereignty of the United States as an independent nation, and to guarantee to each State a republican form of government, enact appropriate legislation recognizing the existence of such world-wide conspiracy and designed to prevent it from accomplishing its purpose in the United States.’ «
“But the attributes of the world Communist movement which are detailed in the legislative findings are not in the nature of a requisite category of characteristics comprising a definition of an entity ivhose existence vel non must be established, by proving those characteristics, in each administrative proceeding under the Act. Congress has itself found that that movement exists. The legislative description of its nature is not made a subject of litigation for the purpose of ascertaining the status of a particular organization under the Act. The Attorney General need not prove, in the case of each organization against whom a petition for a registration order is filed, that the international institutions to which the organization can be shown to be related fit the picture in every precise detail set forth in §2. The only question, once an organization is found to have certain international relations, is one of statu*632tory interpretation — of identifying tlie statutory referent. Are the institutions involved in those relations the ‘world Communist movement’ to which Congress referred? We are satisfied from the Board’s report that the ‘world Communist movement’ to which its findings related the Communist Party was the same ‘world Communist movement’ meant by Congress. U
“. . . On the basis of its detailed investigations Congress has found that there exists a world Communist movement, foreign-controlled, whose purpose it is by whatever means necessary to establish Communist totalitarian dictatorship in the countries throughout the world, and which has already succeeded in supplanting governments in other countries. Congress has found that in furthering these purposes, the foreign government controlling the world Communist movement establishes in various countries action organizations which, dominated from abroad, endeavor to bring about the overthrow of existing governments, by force if need be, and to establish totalitarian dictatorships subservient to that foreign government. And Congress has found that these action organizations employ methods of infiltration and secretive and coercive tactics; that by operating in concealment and through Communist-front organizations they are able to obtain the support of persons who would not extend such support knowing of their true nature; that a Communist network exists in the United States; and that the agents of communism have devised methods of sabotage and espionage carried out in successful evasion of existing law. The purpose of the Subversive Activities Control Act is said to be to prevent the world-wide Communist conspiracy from accomplishing its purpose in this country.
“It is not for the courts to re-examine the validity of these legislative findings and reject them. See Harisiades v. Shaughnessy, 342 U.S. 580, 590. . . . *633‘Security against foreign danger is one of the primitive objects of civil society/ James Madison wrote in The Federalist (No. 41). . . . ‘To preserve its independence, and give security against foreign aggression and encroachment, is the highest duty of- every nation, and to attain these ends nearly all other considerations are to be subordinated. It matters not in what form such aggression and encroachment come. . . The Chinese Exclusion Case, 130 U.S. 581, 606. See also Perez v. Brownell, 356 U.S. 44; Ex parte Quirin, 317 U.S. 1; Hines v. Davidowitz, 312 U.S. 52; United States v. Curtiss-Wright Export Corp., 299 U.S. 304, 315-322; Mackenzie v. Hare, 239 U.S. 299, 311; Fong Yue Ting v. United States, 149 U.S. 698; Mr. Justice Bradley, concurring in the Legal Tender Cases, 12 Wall. 457, 554, 556.
“These considerations lead us to sustain the registration provisions of §7, as not repugnant to the First Amendment, insofar as they require Communist-action organizations to file a registration statement containing the names and addresses of its present officers and members. The requirement that persons who were officers or members at any time during the year preceding registration must be listed, see §7(d)(2), (4), is a reasonable means of assuring that the obligation to list present members and officers will not be evaded. For reasons which do not require elaboration, the requirement that a registering organization list the aliases of officers and members, see §7 (d) (5), must also be sustained. Nor do we find that §7(d) (3), requiring a financial accounting, or §7(d) (6), requiring a listing of all printing presses in the possession or control of the organization or its members violate First Amendment rights. u
*634“D. Legislative Predetermination of Adjudicative Fact. It is next asserted that the Act offends the Due Process Clause of the Fifth Amendment by predetermining legislatively facts upon which the application of the registration provisions to the Communist Party depends. . . . Congress in 1954, prior to the Board’s final determination in this proceeding, enacted the Communist Control Act, 68 Stat. 775, 50 U.S.C. §841 et seq., which declares in its second section:
“ ‘The Congress hereby finds and declares that the Communist Party of the United States, although purportedly a political party, is in fact an instrumentality of a conspiracy to overthrow the Government of the United States . . . [T]he policies and programs of the Communist Party are secretly prescribed for it by the foreign leaders of the world Communist movement . . . [I]ts role as the agency of a hostile foreign power renders its existence a clear present and continuing danger to the security of the United States.
“First: We have held, supra, that the congressional findings that there exists a world Communist movement, that it is directed by the Communist dictatorship of a foreign country, and that it has certain designated objectives, inter alia, the establishment of a Communist totalitarian dictatorship throughout the world through the medium of a world-wide Communist organization, §2(1), (4), are not open to re-examination by the Board. We find that nothing in this violates due process.”
To summarize: The Court rejected the constitutional contentions raised by the Communist Party that the Act violated the First Amendment and the Fifth Amendment, and due process, and was unconstitutionally vague.
Konigsberg v. State Bar of California, 366 U.S. 38 (1961), likewise in principle rules the instant case. In Konigsberg the Supreme Court affirmed the right of the Bar Examiners to deny admission to the Bar *635to an applicant who refused to answer any questions regarding his membership in the Communist Party. This refusal was affirmed even though Konigsberg proved he had a “good moral character”, reiterated unequivocally his disbelief in the violent overthrow of our Government, and stated that he had never knowingly been a member of any organization which advocated any such action. The Court in its Opinion pertinently said (page 37) :
“Under California law the State Supreme Court may admit to the practice of law any applicant whose qualifications have been certified to it by the California Committee of Bar Examiners. ... To qualify for certification an applicant must, among other things, be of ‘good moral character,’ . . . and no person may be certified ‘who advocates the overthrow of the Government of the United States or of this State by force, violence, or other unconstitutional means. . . .’ . . . The Committee is empowered and required to ascertain the qualifications of all candidates. «
“Petitioner’s contentions in this Court in support of reversal of the California Supreme Court’s order are reducible to three propositions: (1) the State’s action was inconsistent with this Court’s decision in the earlier Konigsberg case; (2) assuming the Committee’s inquiries into Konigsberg possible Communist Party membership were permissible, it was unconstitutionally arbitrary for the State to deny him admission because of his refusals to answer; and (3) in any event, Konigsberg was constitutionally justified in refusing to answer these questions. u
“. . . In recalling Konigsberg for further testimony, the Committee did only what this Court has consistently held that federal administrative tribunals may do on *636remand after a reviewing court lias set aside agency orders as unsupported by requisite findings of fact. Federal Communications Comm’n. v. Pottsville Broadcasting Co., 309 U.S. 134; Fly v. Heitmeyer, 309 U.S. 146. . . .
“We think it clear that the Fourteenth Amendment’s protection against arbitrary state action does not forbid a State from denying, admission to a bar applicant so long as he refuses to provide unprivileged answers to questions having a substantial relevance to his qualifications. . . .
“In the context of the entire record of these proceedings, the application of the California rule in this instance cannot be said to be arbitrary or discriminatory. ...
“We likewise regard as untenable petitioner’s contentions that the questions as to Communist Party membership were made irrelevant either by the fact that bare, innocent membership is not a ground of disqualification, or by petitioner’s willingness to answer such ultimate questions as whether he himself believed in violent overthrow or knowingly belonged to an organization advocating violent overthrow. The Committee Chairman’s answer to the former contention was entirely correct: ‘If you answered the question, for example, that you had been a member of the Communist Party during some period since 1951 or that you were presently a member of the Communist Party, the Committee would then be in a position to ask you what acts you engaged in to carry out the functions and purposes of that party, what the aims and purposes of the party were, to your knowledge, and questions of that type. You see by failing to answer the initial question there certainly is no basis and no opportunity for us to investigate with respect to the other matters to which the initial question might very well be considered preliminary.’
*637“Finally, petitioner argues that, in any event, he was privileged not to respond to questions dealing with Communist Party membership because they unconstitutionally impinged upon rights of free speech and association protected by the Fourteenth Amendment *
“At the outset we reject the view that freedom of speech and association (N.A.A.C.P. v. Alabama, 357 U.S. 449, 460), as protected by the First and Fourteenth Amendments, are ‘absolutes,’ not only in the undoubted sense that where the constitutional protection exists it must prevail, but also in the sense that the scope of that protection must be gathered solely from a literal reading of the First Amendment. U
“It would indeed be difficult to argue that a belief, firm enough to be carried over into advocacy, in the use of illegal means to change the form of the State or Federal Government is an unimportant consideration in determining the fitness of applicants for membership in a profession in whose hands so largely lies the safekeeping of this country’s legal and political institutions. Cf. Garner v. Board of Public Works, 341 U.S. 716. Nor is the state interest in this respect insubstantially related to the right which California claims to inquire about Communist Party membership. This Court has long since recognized the legitimacy of a statutory finding that membership in the Communist Party is not unrelated to the danger of use for such illegal ends of powers given for limited purposes. See American Communications Assn. v. Douds, 339 U.S. 382; see also Barenblatt v. United States, 360 U.S. 109, 128-129; cf. Wilkinson v. United States, 365 U.S. 399; Braden v. United States, 365 U.S. 431.
“As regards the questioning of public employees relative to Communist Party membership it has already *638been held that the interest in not subjecting speech and association to the deterrence of subsequent disclosure is outweighed by the State’s interest in ascertaining the fitness of the employee for the post he holds, and hence that such questioning does not infringe constitutional protections. Beilan v. Board of Public Education, 357 U.S. 399; Garner v. Board of Public Works, 341 U.S. 716. With respect to this same question of Communist Party membership, Ave regard the State’s interest in having lawyers who are devoted to the law in its broadest sense, including not only its substantive provisions, but also its procedures for orderly change, as clearly sufficient to outweigh the minimal effect upon free association occasioned by compulsory disclosure in the circumstances here presented.”
See to the same effect the companion case of In re George Anastaplo, 366 U.S. 82, in which the Supreme Court affirmed the Order of the Supreme Court of Illinois which denied admission to the Bar of an instructor and research assistant who had passed his Illinois bar examinations. This denial Avas based upon petitioner’s refusal to answer questions of the Committee on Character and Fitness, as to whether he was a member of the Communist Party. The Court pertinently said (pages 85-86): “. . . Anastaplo undertook to expound and defend, on historical and ideological premises, his abstract belief in the ‘right of revolution/ and to resist, on grounds of asserted constitutional right and scruple, Committee questions which he deemed improper. The Committee already had before it uncontroverted evidence as to Anastaplo’s 'good moral character,’ in the form of written statements or affidaAdts furnished by persons of standing acquainted Avith him, and the record on rehearing contains nothing which could properly be considered as reflecting adversely upon his character or reputation or on the sincerity of the beliefs he espoused before the Committee. Anastaplo *639persisted, however, in refusing to answer, among other inquiries, the Committee’s questions as to his possible membership in the Communist Party or in other allegedly related organizations.”
The Real Nature and Menace of Communism
Schlesinger contends, as do virtually all Communists who are accused or caught, that Communism is merely a political belief — like the peaceful advocacy of socialism, or Government ownership of all railroads and utilities or of all property, or the confiscation of all incomes over $5,000, or any other share-the-wealth plan, or the abolition of Congress and the substitution of an Oligarchy or of a Dictatorship, — and consequently falls within the ambit and is protected by the Constitutional guarantee of Freedom of Speech. Fortunately for the welfare of our Country, the Supreme Court of the United States — carrying out the heartfelt wishes of the people as well as the will of State Legislatures and of Congress — has recently and flatly rejected such contentions. Commencing in 1933, when President Roosevelt recognized Communist Russia and proclaimed it to be more Democratic than our Democracy (ours is actually a Republican form of Government although our system and way of life is democratic), many of our highest public officials, many members of the State Department, many diplomats, many so-called intellectuals, and many union labor leaders, were completely fooled and bamboozled as to the real nature and meaning and the real goals and menace of Communism.* It is astonishing to me and one of the numerous things in today’s world which to me is incomprehensible, that a few leading *640Americans including experienced Judges and wishful-thinking diplomats are still completely fooled as to the real nature, purposes, aims, objectives and goals of Communism. Possibly this is because of the yearning of millions of Americans for Peace at any price, and their consequent swallowing hook, line and sinker of the specious pious pleas for peaceful coexistence and other deceitful phrases and artifices employed by Russia’s leaders. Communism, by its teachings, and even more strikingly by its acts and deeds, is the mortal enemy of our Country. The Bible teaches us “By their fruits ye shall know them”. Today we sometimes express the Same thought “actions speak louder than words.” Applying this or any other realistic standard, it is clear as the noonday sun in summer, it is clear beyond the shadow or possibility of a doubt that Marx’s Communism, as interpreted, promulgated and practiced by Lenin, Stalin, Khrushchev and Company, advocates, plans and constantly plots (1) to establish a Communist Dominion of the World under a despotic Russian Dictator with puppet dictators in every satellite country (allegedly by and for the proletariat); and (2) the overthrow and capture of every Government and every Country in the World by force, violence, subversion, sabotage, strikes, insurrections, revolution and, whenever necessary, war; and (3) the Enslavement of all peoples throughout the Globe under the tyrannical, terroristic, ruthless rule of an atheistic Communist Tyrant; and (4) the destruction of religion — all of this for the pretended benefit of (a tiny percentage of) the proletariat known as Communists, and hypocritically called “The State”. You don’t have to study Marx’s or Lenin’s* or Stalin’s books to. realize' this. Anyone who *641has the slightest doubt of this after Russia’s rape of Latvia, Estonia, Lithuania, Poland and Czechoslovakia, and the enslavement of the Baltic peoples and the Slavs and the East Germans and other satellite nations, and Russia’s merciless, treacherous destruction and butchery of Hungary’s patriots, must be totally ignorant of world affairs or unbelievably naive and gullible.
As recently as April, . 1961, President Kennedy pointed out the mortal danger that Communism presents to our Republican form of Government, our way of life and our very existence as a nation. The President pertinently said: “Communists, unlike the people of the western world who have grown soft from luxury and ease and governmental pampering, are dedicated to the spread of Communism throughout the world, and the submission of the entire world to the Communist despots.* ... If the press is awaiting a declaration of war before it imposes the self-discipline of combat conditions then I can only say that no war ever posed a greater threat to our security. If you are awaiting a finding of clear and present danger, then I can only say that the danger has never been more clear and its presence has never been more imminent. . . . [The] charr acter [of the Communist despots] was stamped for all time on the bloody streets of Budapest.” This was not a political speech; this was not merely the voice of the President; this was the voice of America. These are indisputable, unshakable, undoubtáble, irrefutable facts of life in today’s world. ■
In spite of the charges and the testimony against ln'm Schlesinger refused to take the witness stand or subject himself to cross-examination. The inference.of his guilt is inescapable! Even more important, the *642Committee on Offenses saw and heard the witnesses. We did not; and therefore they are in a far better position than we to pass upon the credibility of the witnesses. Since there was ample (if not overwhelming), evidence, if believed, to support their findings of fact, 1 would certainly sustain their findings.
I would hold that Communism is indisputably and irrebuttably a mortal enemy of the United States, and everyone who espouses it is unworthy of becoming or remaining an attorney or entitled to being termed an officer of a Court. An accused may prove as a defense his ignorance of the real nature or the aims and menace of Communism, but evidence is inadmissible to (attempt to) disprove the real nature or aims or objectives of Communism or to prove that it is merely a political or social or peaceful doctrine.
This is not 1934, or 1941, or even 1948 or 1950. This is July 1961. In the light of all the above mentioned facts it is astonishing and almost unbelievable that experienced lawyers would contend or learned Judges* would hold, especially in the recent light of Hungary, Tibet, Laos, Cuba, Geneva and Berlin, that Schlesinger should be. permitted to prove — we note, parenthetically, by others — that Communism is merely a political belief and a judicially permitted and protected form of Freedom of Speech.** To permit such testimony is to me not only unthinkable, but would, in the light of present day knowledge, constitute a colossal travesty on Justice and jeopardize our very existence as a Nation.
For these reasons I would affirm Schlesinger’s disbarment.

 Italics throughout, ours.


 The majority Opinion states that the witnesses’ compensation would be approved by the Committee and implies that the witnesses’ testimony would therefore be biased. Any witness bill, such as the compensation of Cvetic, would be fixed by and/or subject to the approval of the President Judge of the Court of Common Pleas and thereafter referred to the County Commissioners for payment. I take this opportunity to state that X believe the subcommittee and the Committee on Offenses deserve a great deal of appreciation for the lengthy, onerous and thankless service they have rendered in this case.


 Italics throughout, ours.


 In 1935 I formed an organization to combat Communism and portray its reál nature and objectives. Few will now recall tbe vilification with which the truth was greeted in the 1930’s and early 1940’s.


 Bishop Fulton J. Sheen, in a. 'recent nationwide address, warned the people of the United States: “In any East-West meetings I can never forget the words of Lenin: ‘Every lie, knavery, deceit and ruse must be used to further world revolution,’ ”


 These are also the publicly expressed views of J. Edgar Hoover, noted Director of the who knows far more about Communism in the United States of America than any other person.


 Or learned men in any profession.


 it has not escaped us that Schlesinger appeals for the protection of the Constitution which would be instantly extirpated if Communism, which he advocates, should prevail.